CLEMENS, Presiding Judge.
Movant has appealed the denial of his Rule 27.26 motion whereby he challenged a 15-year sentence, imposed on his 1974 guilty plea. He contended he had been promised a three-year sentence. This is clearly refuted by the guilty plea proceeding, and the trial court so found.
Our review of the record shows the trial court’s judgment is not clearly erroneous, that no error of law appears, and that a full opinion would have no precedential value.
Judgment affirmed. Rule 84.16(b).
SMITH and McMILLIAN, JJ., concur.